Citation Nr: 0500925	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  91-45 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals of the abdominal region (Muscle Group XIX) with 
muscle damage and thoracic kyphosis, currently assigned a 30 
percent evaluation.

2.  Entitlement to an increased rating for gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased rating for peritoneal 
adhesions, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1943 to 
November 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
by the New Orleans, Louisiana, Regional Office, which 
confirmed a 30 percent evaluation for gunshot wound residuals 
of the abdominal region (Muscle Group XIX), a 20 percent 
evaluation for gunshot wound residuals of the lumbar region 
(Muscle Group XX), and a 10 percent evaluation for peritoneal 
adhesions.  A May 1991 RO hearing was held.  

In December 1992, the Board remanded the case to the agency 
of original jurisdiction for additional evidentiary 
development.  In an October 1995 decision, the Board denied 
the appellate issues.  Appellant subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Jurisdiction over the case was transferred 
to the Jackson, Mississippi, Regional Office (RO).  In a 
January 1999 memorandum decision, the Court vacated the 
October 1995 Board decision and remanded the case to the 
Board for additional evidentiary development.  In August 
1999, the Board remanded the case to the RO for additional 
evidentiary development.

In a March 2000 determination (See March 2000 rating decision 
and Supplemental Statement of the Case), the RO classified 
the service-connected gunshot wound residuals of the 
abdominal region (Muscle Group XIX) as including thoracic 
kyphosis.  In a September 2000 decision, the Board again 
denied the appellate issues.  Subsequently, appellant 
appealed this September 2000 Board decision to the Court.  
During the pendency of that appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002)) became law.  By a subsequent Order, the Court granted 
a Joint Motion for Remand filed by the Secretary of the VA 
and appellant, through his attorney; which vacated the 
September 2000 Board decision; and remanded the case for 
readjudication pursuant to that Act.

In August 2002, the Board undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (2002)).  On May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  Under 38 
C.F.R. § 19.9(a)(2), the Board could consider additional 
evidence without having to either remand the case to the 
agency of original jurisdiction for initial consideration or 
obtain the appellant's waiver.  Due to procedural due process 
concerns as a result of the Federal Circuit's partial 
invalidation of the Board's development regulations, in June 
2003 the Board remanded the case to the RO for additional 
evidentiary and due process development.  

In a June 4, 2004 decision, the Board denied increased 
ratings for gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis, 
gunshot wound residuals of the lumbar region (Muscle Group 
XX) with muscle damage, and for peritoneal adhesions.  In 
late June 2004, appellant's attorney filed a Motion for 
Reconsideration in connection with that June 4, 2004 Board 
decision.  In a separate decision to be simultaneously 
dispatched, the Board will vacate that June 4, 2004 Board 
decision, thereby rendering appellant's Motion for 
Reconsideration moot.  The case involving these appellate 
issues will remain assigned to the undersigned Board Member 
and will ultimately be dealt with on a de novo basis based 
upon the complete record, as though the June 4, 2004 Board 
decision had never been rendered.  

Although additional issues may have been recently raised by 
appellant through his attorney, to the extent they have not 
been developed by the RO, they are referred to the 
originating agency for any appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.


REMAND

In April 2004, appellant's attorney faxed a statement to the 
Board, stating that she intended to submit additional 
argument and/or evidence with respect to appellant's appeal.  
This was in response to an RO letter telling the attorney 
that the claim was being sent to the Board, and that there 
were certain time limits for submission of evidence and 
argument.  In said June 2004 Motion for Reconsideration, 
appellant's attorney asserted that appellant had additional 
information from his VA physician to submit.  In November 
2004, appellant's attorney submitted to the Board certain 
additional evidence and written argument, and stated that 
there were additional VA medical records/opinion and other 
evidence that had not yet been associated with the record.  
To ensure procedural due process consideration and avoid 
potential procedural delays in this case, as have already 
occurred, appellant's attorney is invited to submit 
additional argument and/or evidence, if any, directly to the 
RO, in order for it to be initially reviewed and considered 
by the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Appellant's attorney should submit to 
the RO additional argument and/or 
evidence, as desired, with respect to 
appellant's appeal.  If there is no 
additional argument or evidence, 
appellant's attorney should so advise the 
RO.  If there are VA records that 
appellant's attorney desires to submit 
that require assistance in obtaining, the 
RO should assist in obtaining those 
records and associate them with the 
claims folders.  The RO should also 
independently attempt to obtain any 
additional, relevant VA medical records 
that might be available and associate 
them with the claims folders.  

2.  The RO should consider any additional 
argument and/or evidence with respect to 
appellant's appeal and readjudicate the 
appellate issues as indicated, in 
accordance with applicable proceedings.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




